                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                       CR 18-40-GF-BMM

                     Plaintiff,
        vs.

JONATHAN BLACK,

                     Defendant.

      On April 23, 2019, the undersigned conducted a competency hearing to

determine whether the Defendant, Jonathan Black (Black) was competent to stand

trial in this case. The Court found Black currently suffers from a mental disorder

and was not competent to stand trial and ordered Black committed to the custody

of the Attorney General for a period of 4 months. (Docs. 28 and 29).

      On July 9, 2019 the Court received a letter from T. Scarantino, Complex

Warden, U.S. Department of Justice, Federal Bureau of Prisons, Federal Medical

Center, Butner, North Carolina, requesting that the study period of Black begin on

June 25, 2019, the date Black arrived a the medical facility, and the study period
end on October 22, 2019, with the final report due to the Court within 14 working

days of the end date.

      Accordingly, IT IS ORDERED that the study period will begin on June 25,

2019 and end on October 22, 2019, with the final report submitted to the Court no

later than 14 working days of the end date of the evaluation of Black.

      DATED this 9th day of July, 2019.
